ORDER

PER CURIAM.
William F. Smith (“Movant”) appeals from the motion court’s judgment denying his Rule 24.035 post-conviction motion after an evidentiary hearing. We affirm. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).